Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 and 10-27 are allowed.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance.
Regarding claim 1, prior art of record or most closely prior art fails to disclose, “where the antenna substrate body is a single piece of a first material; and where the antenna further comprises a second material filling the internal opening from the first end to the second end of the antenna substrate, the second material having a dielectric permittivity value (ε1) that is greater than a dielectric permittivity value (ε2) of the first material”. These features reflect the application’s invention and are not taught by the pertinent prior arts Hofer (US 4697192) and Kirknes (US 20190372212). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Hofer and Kirknes to include features of amended claim 1.
Dependent claims 3-6 and 8 are considered to be allowable by virtue of their dependencies on claim 1.
Regarding claim 2, prior art of record or most closely prior art fails to disclose, “where the at least one at least one network comprises multiple separate feed networks printed as separate electrically conductive patterns on the interior surface of the antenna substrate, each of the multiple separate feed networks extending from the first end to the second end of the antenna substrate body; where the at least one antenna element comprises multiple separate antenna elements printed as separate electrically conductive patterns on the exterior surface of the antenna substrate body; and where each of the multiple separate antenna elements is electrically coupled to a different one of the multiple separate feed networks by a separate printed electrically conductive pattern”. These features reflect the application’s invention and are not taught by the pertinent prior arts Hofer (US 4697192) and Kirknes (US 20190372212). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Hofer and Kirknes to include features of amended claim 2.
Regarding claim 7, prior art of record or most closely prior art fails to disclose, “where the at least one at least one network comprises multiple separate feed networks printed as separate electrically conductive patterns on the interior surface of the antenna substrate body, each of the multiple separate feed networks extending from the first end to the second end of the antenna substrate body, and at least one of the separate feed networks comprising a tapered balanced to unbalanced conductor (balun) structure; where the at least one antenna element comprises multiple separate antenna elements printed as separate electrically conductive patterns on the exterior surface of the antenna substrate body, each of the multiple separate antenna elements being electrically coupled to a different one of the multiple separate feed networks; and where the at least one antenna element comprises an antenna pattern has a shape that is at least one of dipole, helical, spiral or sinuous”. These features reflect the application’s invention and are not taught by the pertinent prior arts Hofer (US 4697192) and Kirknes (US 20190372212). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Hofer and Kirknes to include features of amended claim 7.
Regarding claim 10, prior art of record or most closely prior art fails to disclose, “where the antenna substrate body is a single piece of a first material; and where the method further comprises providing a second material filling the internal opening from the first end to the second end of the antenna substrate, the second material having a dielectric permittivity value (ε1) that is greater than a dielectric permittivity value (ε2) of the first material”. These features reflect the application’s invention and are not taught by the pertinent prior arts Hofer (US 4697192) and Kirknes (US 20190372212). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Hofer and Kirknes to include features of amended claim 10.
Dependent claims 12-15 and 17-19 are considered to be allowable by virtue of their dependencies on claim 10.
Regarding claim 11, prior art of record or most closely prior art fails to disclose, “where the method further comprises printing multiple separate feed networks as separate electrically conductive patterns on the interior surface of the internal opening, each of the multiple separate feed networks extending from the first end to the second end of the antenna substrate, printing multiple separate antenna elements as separate electrically conductive patterns on the exterior surface of the antenna substrate, and printing multiple separate electrically conductive patterns that each electrically couples one of the multiple separate antenna elements to a different one of the multiple separate feed networks”. These features reflect the application’s invention and are not taught by the pertinent prior arts Hofer (US 4697192) and Kirknes (US 20190372212). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Hofer and Kirknes to include features of amended claim 11.
Regarding claim 16, prior art of record or most closely prior art fails to disclose, “where the method further comprisesprinting the atleast one feed network on the cylindrical interior surface of the antenna substrate body to face into the internal opening from the surrounding cylindrical interior surface of the antenna substrate body, printing multiple separate feed networks as separate electrically conductive patterns on the interior surface of the internal opening, each of the multiple separate feed networks extending from the first end to the second end of the antenna substrate, and at least one of the separate feed networks comprising a balanced to unbalanced conductor (balun) structure, printing multiple separate antenna elements as separate electrically conductive patterns on the exterior surface of the antenna substrate, and electrically coupling each of the multiple separate antenna elements to a different one of the multiple separate feed networks; and where the at least one antenna element comprises an antenna pattern has a shape that is at least one of dipole, helical, spiral or sinuous”. These features reflect the application’s invention and are not taught by the pertinent prior arts Hofer (US 4697192) and Kirknes (US 20190372212). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Hofer and Kirknes to include features of amended claim 16.
Regarding claim 20, prior art of record or most closely prior art fails to disclose, “where the antenna substrate body is a single piece of a first material; and where the antenna further comprises a second material filling the internal opening from the first end to the second end of the antenna substrate, the second material having a dielectric permittivity value (ε1) that is greater than a dielectric permittivity value (ε2) of the first material”. These features reflect the application’s invention and are not taught by the pertinent prior arts Hofer (US 4697192) and Kirknes (US 20190372212). There is no reason or suggestion in the prior art for one of ordinary skill in the art to modify Hofer and Kirknes to include features of amended claim 20.
Dependent claims 21-27 are considered to be allowable by virtue of their dependencies on claim 20.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI V TRAN/Primary Examiner, Art Unit 2845